The parties will be referred to as they appeared in the trial court.
Plaintiff sues the defendant and bases his right of recovery upon a written contract made and entered into by and between the plaintiff and defendant April 10, 1924, whereby plaintiff obligated himself to teach a nine-months school for defendant beginning September 1, 1924, at an agreed price of $283.33 1/3 per school month. The plaintiff entered upon the discharge of his duties under said contract, and performed the same up to March 7, 1925, at which time he was discharged by defendant, and prays judgment for $850 due the plaintiff under said contract. The case was tried to the court and jury and judgment rendered for the plaintiff in the sum of $141.67. From this judgment, the plaintiff appeals, and brings the case to this court for review.
The record discloses the fact that the teacher's contract upon which recovery is sought in the instant case was entered into before the beginning of the fiscal year, July 1, 1924, and provided for an expenditure of money after July 1, 1924. It thus appears that at the time the plaintiff entered into his contract with the defendant on April 10, 1924, there were no funds on hand and no approved estimate made out from which the salary covered by the contract could have been paid, and the plain purpose of this contract was to bind the estimate thereafter made and approved for the subsequent fiscal year beginning July 1, 1924, and ending July 1, 1925.
This contract was void and unenforceable under the holding in Gentis et al. v. Hunt et al., 121 Okla. 71, 247 P. 358; School Dist, No. 76, Creek County, v. Bath, 120 Okla. 204,250 P. 1003, and therefore no action for damages for breach of such contract could be maintained.
The judgment is reversed and remanded, with directions to the trial court to dismiss the plaintiff's cause of action.
By the Court: It is so ordered.
 *Page 1